Citation Nr: 1105644	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to 
include asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the issues on appeal.

In November 2009, the Veteran and his daughter testified at a 
video conference hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing has been associated with 
the claims file.

In January 2010, the Board remanded the claims for further 
adjudication. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  The evidence of record demonstrates the Veteran's COPD was 
first shown many years after separation from service and is not a 
result of any established event, injury, or disease during active 
service.

3.  The evidence of record demonstrates the Veteran's squamous 
cell carcinoma was first shown many years after separation from 
service and is not a result of any established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.300, 3.303 (2010).

2.  Squamous cell carcinoma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's service connection claims were received in February 
2007.  The provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran by 
correspondence dated in February 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in October 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 
3.159 was revised, effective May 30, 2008, removing the sentence 
in subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  See 
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in February 
2007. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and post-service VA and private treatment records 
pertaining to his COPD and skin disorder have been obtained and 
associated with his claims file.  He has also been provided with 
VA medical examinations in July 2010 to assess the nature and 
etiology of his diagnosed COPD and skin disorder.
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Factual Background and Analysis

The Veteran's service treatment records, including an October 
1944 enlistment examination report and June 1946 separation 
examination report, are silent for any complaints or diagnoses of 
a lung or skin disorder.

In a June 2006 VA treatment record, the examiner noted that the 
Veteran was a former smoker who quit more than seven years ago.  

A March 2005 private treatment note included findings of actinic 
keratosis.  

In an April 2005 VA progress note, the examiner noted a diagnosis 
of asthma.   

In a December 2006 private treatment record, the Veteran 
indicated that he quit smoking for good the third time he tried 
in 1985, and that he started smoking while in the Navy at the age 
of 18.  He stated he smoked a maximum of a pack and a half a day.  

A letter dated in December 2006 from D. T., D.O., reports that he 
Veteran has significant actinic damage to his face including two 
non-melanonic skin cancer.  He stated that he strongly correlates 
with sun damage at a younger age. 

In a January 2007 letter, the Veteran stated that while stationed 
on a ship, there were spaces that had to be repainted, and some 
of the spaces were very small, without much ventilation.  He 
stated breathing was a problem if he stayed down in the area for 
too long, and he would have to come topside for air.  The Veteran 
also reported that the sun was very hot south of the equator when 
he was stationed in the south Pacific.  

A letter submitted by T. M., D.O., dated in July 2008 indicates 
that the Veteran has severe sun damage and multiple skin cancers 
which result from excessive sun exposure.  He noted that sun 
damage occurs early in live, mostly during the early 20s and 30s, 
and at this time the Veteran was in the military. 

During a July 2010 VA examination, the Veteran stated that he 
remembered going to the doctor for shortness of breath and 
breathing difficulties in the 1950s.  He stated in 1955 he 
started working in an asphalt company working outside as a tar 
distributor until 1964.  He stated that at that time he was told 
he had asthma.  He reported using inhalers, and that he had a 40 
pack a year history of cigarette smoke, but that he quit in 1985.  
A pulmonary function test at that time found severe airflow 
limitation with paradoxical bronchodilator response, no 
restrictive lung disease, and normal airway resistance as seen by 
normal specific conductance.  The diagnosis was COPD.  The 
examiner opined that any lung condition is not caused by or a 
result of a period of active duty including presumed exposure to 
asbestos.  The examiner stated that he Veteran related periods of 
having difficulty breathing during service, but that the 
subjective symptoms can be related to multiple causes from lung 
disease through anxiety disorders.  However, there is not 
documentation that the Veteran ever received or even asked for 
medical care for any lung condition until at least the 1950s, by 
the Veteran's report.  He has a long history of cigarette smoking 
which can explain his present lung complaints as well as his 
pulmonary function test results.  

During the July 2010 VA examination, the examiner also examined 
his squamous cell cancer on the face.  The examiner opined that 
this squamous cell carcinoma is not caused by or a result of in 
service sun exposure.  The examiner noted that the Veteran has 
been treated for sun related skin conditions including skin 
cancer and actinic keratosis, a non-cancerous condition also 
related to sun exposure.  The Veteran did report sun exposure 
during his military exposure, though he also stated he had a 
lifetime of employment outdoors.  He reported he did not wear sun 
block until told to by his doctors.  He also did not develop skin 
cancer until 56 years after service.  The examiner noted that 
sunlight exposure is a cause of sin damage leading to skin cancer 
is a cumulative event and is therefore dose related.  The simple 
face of sun exposure for the period f time in service is greatly 
outweigh for causation by the decades of outdoor work and other 
forms of sun exposure accumulated over a lifetime.  

Evidence of a diagnosis of skin cancer was first shown in 2005, 
more than 50 years after service, and a lung disorder was shown 
in the 1950s, at least four years after separation from service.  
The Board notes that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current lung disorder diagnosed post-service and events during 
the Veteran's active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board finds 
that entitlement to service connection for a lung disorder is not 
warranted.

The Board notes that although T. M., D.O, reported the Veteran's 
sun damage in his 20s and 30s, including his time in the 
military, resulted in multiple skin cancers, this physician 
failed to acknowledge the Veteran's decades long outdoor career 
after his three years in military service.  As the July 2010 
examiner considered all available evidence, including the 
Veteran's post-military employment, the Board finds the opinion 
of the VA examiner that the Veteran's skin cancer is not related 
to service as more probative.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  While he may sincerely 
believe that his present skin cancer or lung disorder were either 
incurred in or aggravated during service, he is not a licensed 
medical practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; see also Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection for a lung disability, to 
include asthma and chronic obstructive pulmonary disease is 
denied.

Entitlement to service connection for squamous cell carcinoma is 
denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

In the January 2010 Board remand, the Board requested another VA 
psychiatric evaluation to determine if the Veteran had a 
diagnosed psychiatric disorder related to service.  The Board 
referred to previous diagnoses of anxiety, depression, and 
depressive disorder.  The Board requested an opinion as to 
whether the Veteran has any psychiatric disorder related to 
service including those previously diagnosed.  In this regard, 
the Court held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim even if resolved prior to VA's final adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Ina July 2010 VA examination, the examiner opined the Veteran did 
not have a diagnosis of PTSD and that his diagnosed depressive 
disorder does not appear to be a result of his military service.  
The examiner failed to address the previous diagnosis of anxiety.  
As such, another VA opinion is necessary to determine if the 
Veteran has an anxiety disorder related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine whether a diagnosis of anxiety 
is appropriate, and if so, whether anxiety or 
any other diagnosed psychiatric disorder is 
related to his period of active service.  The 
claims folder should be reviewed by the 
examiner and that review should be noted in 
the examination report. Specifically the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
psychiatric disorder is related to the 
Veteran's service.  

In doing so, the examiner must acknowledge 
and discuss the lay evidence of a continuity 
of symptomatology, including the Veteran's 
daughter's statement at the November 2009 
hearing that the Veteran's symptoms were 
present for longer than he stated at the time 
of the previous VA examination, and that the 
Veteran used work as a means of masking his 
psychiatric symptoms. 

The examiner should provide a rationale, with 
citation to relevant medical findings, for 
the opinion(s) provided.

2.  Then, readjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


